DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 9 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/29/21.  The Office further withdraw claims 8 and 16 from further consideration since the claimed subject matter of two or more bends direct to the non-elected species B shown in figures 12-13 which has two or more bends.
Applicant's election with traverse of species A in the reply filed on 12/29/2021 is acknowledged.  The traversal is on the ground(s) that there is not serious search burden for searching all of the species together.  This is not found persuasive each of the patentable distinct species require different text search queries. For example, the search for a two or more bends heat transfer element is not required for the search of the elbow element in species A which does not require two or more bends.  The requirement is still deemed proper and is therefore made FINAL.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of “wherein the elbow heat transfer .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of “wherein the elbow heat transfer element is an inside elbow heat transfer element with a bend such that the inner surface has an angle larger than 180 degrees, and outside elbow… or a side elbow heat transfer element with a bend such that a first side has a first side angle less than 180 degrees and  a second side has a second side angle greater than 180 degrees”   must be shown or the feature(s) canceled from claims 5-7 and 13-15.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 



Double Patenting
Claims 1-7, 10-15 and 18-20 of this application is patentably indistinct from claims 1-5,12-15 and 20 of Application No. 16/403,670. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 18,19 and 20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16 of copending Application No. 16/403,668 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claims 18,19 and 20 of the application and claims 14-16 of the reference application lies in the fact that the reference application claim includes many more elements and is thus much more specific. Thus the invention of claim 18,19 and 20 are in effect a “species” of the “generic” invention of claim 14-16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d2010 (Fed. Cir. 1993).  Since claims 18-20 are anticipated by claims 14-16 of the reference application, it is not patentably distinct from claims 14-16.
Claims 1-7,10-15 and 18-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,12-15 and 20 of copending Application No. 16/403,670 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claims 1-7,10-15 and 18-20 of the application and claims 1-5,12-15 and 20 of the reference application lies in the fact that the reference application claim includes many more elements and is thus much more specific. Thus the invention of claim 1-7,10-15 and 18-20 are in effect a “species” of the “generic” invention of claim 1-5,12-15 and 20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d2010 (Fed. Cir. 1993).  Since claims 1-7,10-15 and 18-20 are anticipated by claims 1-5,12-15 and 20 of the reference application, it is not patentably distinct from claims 1-5,12-15 and 20.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 18-20 rejected on the ground of nonstatutory double patenting as being obvious over claims 17-18 of U.S. Patent No.9,841,239. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17-18 of the patent discloses all of the limitations of the claims 18-20 except for a plurality of heat transfer elements instead of one heat transfer element in claims 17-18 of the patent.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to duplicate the number of heat transfer elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. V Bemis Co. 193. Regarding the limitation of “the bend of the pipe”, claim 17-18 of the patent disclose that the pipe comprises an elbow, which inherently has a structure of a bend. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Ceplon (US 3,782,452). Regarding claims 1 and 10, Ceplon discloses (figures 1-4 and column 3, lines 9-22 and 51-67) a heat transfer system comprising a plurality of heat transfer elements (10,44), each heat transfer element of the plurality of heat transfer elements comprising an inner surface of the heat transfer element, the inner surface comprising one or more mounting surfaces (46,48 and mounting surface of 10 coupled to pipe 12, shown in figure 2); an outer surface of the heat transfer element, and an lengthwise channel (20); wherein the heat transfer element (10) comprises metal; a tracer (14), wherein the plurality of heat transfer elements are configured to receive the tracer within the lengthwise channel; and a pipe (12) with a pipe outer surface, wherein the plurality of the heat transfer elements (10,44) are configured to be operatively coupled to the pipe outer surface of the pipe; wherein at least one of the plurality of heat transfer elements are configured to be operatively coupled to a pipe bend of the pipe. (44 coupled to elbow portion of the pipe, column 3, lines 40-67).  Ceplon is silent about  the material of the support (44), however, Ceplon discloses that the support (44) is used at the elbow section that the support (10) is not provided, and the support (10) is made of metal (column 3, line 9-10) for a purpose of providing a heat conductive material to enhance the heat transfer between the tracer tube and the pipe since metal is thermal conductive material.  It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to use Ceplon’s teaching of metal support in embodiment shown in figure 1 in the embodiment of figure 4 for a purpose of enhancing heat transfer between the tracer tube and the pipe. Regarding claims 2,3 and 11-12, the method of forming the device (extruded or cast) is not germane to the issue of the patentability of the device itself.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the heat transfer element in the product by process is same as or obvious from the solid piece of metal (10,44) of the Ceplon, the claim is unpatentable even though the prior heat transfer element is made by a different process. Furthermore, extruding or casting is a well-known method to form shape for the metal piece. (See US 3,675,379A, column 1, lines 1-9 for extruding and See 5,184,283, column 4, lines 3-8, as evidence). 

Regarding claim 4, Ceplon discloses (column 3, lines 51-67) that the heat transfer element is an elbow heat transfer element since it couples to the elbow section of the pipe. 
Claims 5-7 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ceplon (US 3,782,452) in view of Montierth et al. (US 4,791,277). Regarding claims 5 and 13, Ceplon substantially discloses all of applicant’s claimed invention as discussed above except for the limitation of “ the elbow heat transfer element is an inside elbow heat transfer element with a bend such that the inner surface has an angle larger than 180 degrees. 
Ceplon discloses that the heat transfer element can be used with an elbow, but does not disclose that the bend with angle as claimed.  Applicant does not disclose any criticality of any unexpected result for having the angle as claimed. In fact, applicant disclose the elbow can have any angle. Montierth disclose (figures 1,4, 9 and 10 column 3, lines 50-56) a heating arrangement having a heat-tracing device and its support (22,24) run along a pipe, wherein the pipes has elbows can be 90 degrees, 45 degrees or other type of elbow sections.  Montierth discloses (figures 1,4 and figure A shown below) that the heating tracing and its support comprises an inside elbow (22 or 24) with a bend such that the inner surface has an angle larger than 180 degrees (270 degrees at 24 (360 degrees -90 degrees), or the bend at 22 is greater than 180 degrees) for a purpose of accommodate with the pipe that has elbows and bend so that the heat-tracing device and its support can efficiently transfer heat to the pipe as desired.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Montierth’s teaching in Ceplon’s device  for a purpose of allowing the heat tracing device and its support to attach along a pipe with elbows and bend to efficiently transfer heat to the pipe as desired. 
Regarding claims 6 and 14, Ceplon substantially discloses all of applicant’s claimed invention as discussed above except for the limitation of “ the elbow heat transfer element is an outside elbow heat transfer element with a bend such that the inner surface has an angle less than 180 degrees. The term “outside heat transfer element” is interpreted to be the heat transfer element that is located on the surface of the elbow (not within the elbow pipe).   Montierth discloses (figures 1-4 and figure A) that the heating tracing and its support comprises an outside elbow (22 or 24) with a bend such that the inner surface has an angle less than 180 degrees for a purpose of accommodate with the pipe that has elbows and bend so that the heat-tracing device and its support can efficiently transfer heat to the pipe as desired.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Montierth’s teaching in Ceplon’s device  for a purpose of allowing the heat tracing device and its support to attach along a pipe with elbows and bend to efficiently transfer heat to the pipe as desired. 
Regarding claims 7 and 15, Ceplon substantially discloses all of applicant’s claimed invention as discussed above except for the limitation of “a side elbow heat transfer element with a bend such that a first side has a first side angle less than 180 degrees and a second side has a second side angle greater than 180 degrees.  The term “side elbow” is interpreted to be the heat transfer element that is located on any side of the elbow, it can be top side, bottom side of the elbow.    Montierth discloses (figures 1,4 and figure A shown below) that the heating tracing and its support comprises a side elbow (22 or 24) with a bend such that a first side angle less than 180 degrees and a second side has a second side angle greater than 180 degrees for a purpose of accommodate with the pipe that has elbows and bend so that the heat-tracing device and its support can efficiently transfer heat to the pipe as desired.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Montierth’s teaching in Ceplon’s device  for a purpose of allowing the heat tracing device and its support to attach along a pipe with elbows and bend to efficiently transfer heat to the pipe as desired. 



    PNG
    media_image1.png
    451
    1086
    media_image1.png
    Greyscale



Figure A: the figure corresponds to figure 4 with limitation shown the relative angle.

        Claim 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ceplon (US 3,782,452) in view of Horner (US 4,123,837). Ceplon discloses (figures 1-4 and column 3, lines 9-22 and 51-67) a heat transfer system comprising a plurality of heat transfer elements (10,44), each heat transfer element of the plurality of heat transfer elements comprising an inner surface of the heat transfer element, the inner surface comprising one or more mounting surfaces (46,48 and mounting surface of 10 coupled to pipe 12, shown in figure 2); an outer surface of the heat transfer element, and an lengthwise channel (20); wherein the heat transfer element (10) comprises metal; a tracer (14), wherein the plurality of heat transfer elements are configured to receive the tracer within the lengthwise channel; and a pipe (12) with a pipe outer surface, wherein the plurality of the heat transfer elements (10,44) are configured to be operatively coupled to the pipe outer surface of the pipe; wherein at least one of the plurality of heat transfer elements are configured to be operatively coupled to a pipe bend of the pipe. (44 coupled to elbow portion of the pipe 44, column 3, lines 40-67).  Ceplon is silent about  the material of the support (44), however, Ceplon discloses that the support (44) is used at the elbow section that the support (10) is not provided, and the support (10) is made of metal (column 3, line 9-10) for a purpose of providing a heat conductive material to enhance the heat transfer between the tracer tube and the pipe since metal is thermal conductive material.  It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to use Ceplon’s teaching of metal support in embodiment shown in figure 1 in the embodiment of figure 4 for a purpose of enhancing heat transfer between the tracer tube and the pipe. Regarding claim 18, , Ceplon does not disclose that a heat transfer cement is used to attach the heat transfer element and the pipe. Horner  discloses (figures 3-4 and column 5, lines 14-20) a heat exchanger that has a conductive cement ( 3) filled between the heat transfer element (4), the tracer tube (1) and the pipe (2) for a purpose of enhancing the heat transfer between the tracer tube and the pipe. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Horner’s teaching in Ceplon’s device for a purpose of enhancing the heat transfer between the tracer tube and the pipe. Regarding claim 20, Ceplon discloses that the heat transfer elements comprises an elbow heat transfer element (44 coupled to elbow portion of the pipe 14, column 3, lines 40-67).  It is inherently that the elbow heat transfer element (44) is either inside, outside or a side elbow heat transfer element since the heat transfer element (44) attaches to the elbow at either inside, outside or on a side of the elbow. 
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ceplon and Horner as applied to claim 18 above, and further in view of Hamel (US 5,184,283).  Ceplon and Horner substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that the heat transfer element comprises an extruded or cast metal.  However, extruding or casting is a well-known method to form shape for a metal piece. Hamel et al. discloses (column 4, lines 3-8) a heat transfer metal member (20) can be made of casting, forging or stamping for a purpose of forming the shape of the heat transfer member. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Hamel’s teaching in the combination device of Ceplon and Horner for a purpose of forming the shape of the heat transfer member. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wojtecki et al. (US 4,401,156) discloses a heat transfer apparatus.
Johnson et al. (US 4,068,966) discloses a mounting apparatus.
Oehlschlaeger et al. (US 4,653,541) discloses a dual wall safety tube with bend.
Johnson Jr (US 4,031,611) discloses a method of making pipe assembly.
Matsumoto et al. (JP 2003172591) discloses a heat exchanger.

Numata et al. (JP 2008170128A) discloses a heat exchanger.
Kochanowski (US 4,377,200A) discloses an apparatus for recovering heat.
Avansino et al. (US 5,933,574) discloses a heated fluid conduit.
W.C. Kahn (US 3,398,262) discloses a pipe heating arrangement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763